ALLOWABILITY NOTICE
This action is in response to the amendment filed 17 January 2020. 
	Claims 1, 3 – 5, 7 – 11, 13 – 17, 19, and 20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2020 has been entered.
 
REASONS FOR ALLOWANCE
Allowed Claims: Claims 1, 3 – 5, 7 – 11, 13 – 17, 19, and 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant's arguments filed on 17 January 2020 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3 – 5, 7 – 11, 13 – 17, 19, and 20 are eligible under 35 USC 101 of record (see MPEP 1302.14). 

35 U.S.C. §102 / §103
	The closest prior art of record includes Bushell (U.S. 2016/0358495), and Jarville et al. (U.S. 2012/0284324), 
	The combined references of Bushell and Jarville et al. fail to teach the claimed invention.  Applicant's arguments filed on 17 January 2020 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3 – 5, 7 – 11, 13 – 17, 19, and 20  are allowable over this prior art of record (see MPEP 1302.14).
	Other close art of record includes Kreiner et al. (U.S. 2005/0100158), which discloses real-time client survey systems and methods; Miyaji et al. (U.S. 2006/0257839), which discloses a survey system, survey program, and survey method; Kogan et al. (U.S. 2007/0192161), which discloses an on-demand customer satisfaction measurement; Smith et al. (U.S. 7,587,484), which discloses a method and system for tracking client software use; Meyer et al. (U.S. 2012/00016719), which discloses triggering and conducting an automated survey; and Khambete et al. (U.S. 2009/0298480), which discloses	data collection and targeted advertising systems and methods. 
	However, with respect to exemplary independent claim 1, the other close art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683